DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metcalf (US 20100223552 A1)
	Regarding claim 1, Metcalf discloses a method of producing audio, comprising:
receiving multiple audio tracks of respective sound sources (by 18 in Fig. 1);
decoding the audio tracks; and
providing the decoded audio tracks to respective playback units at a listening venue for reproducing respective audio of the decoded audio tracks.
Regarding claim 2, Metcalf shows the tag metadata ([0020], [0026], Fig. 2, e.g.).
Regarding claim 5, by assigning object to a sound path, the claimed N tracks being merged with M tracks is met ([0026]).
Regarding claim 6, Metcalf shows multiple playback units at their locations, such as 5.1 ([0028]), to recreate the original sound scene with sound objects at respective locations, which correspond (https://www.collinsdictionary.com/us/dictionary/english/correspond: to be in agreement (with something)) to the sound objects at respective locations.
Claims 1, 2, 5, 6, 10, 13, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ojala (US 20110002469 A1).
	Regarding claim 1, Ojala discloses (Fig. 1, 2 or 6) a method of producing audio, comprising:
receiving multiple audio tracks of respective sound sources (at input of 2 or 4 in Fig. 1, also shown in Fig. 2 or 6);
decoding the audio tracks (by 4); and
providing the decoded audio tracks to respective playback units at a listening venue for reproducing respective audio of the decoded audio tracks (by 6) ([0011], [0012], [0055]).
Regarding claim 2, Ojala shows receiving the audio tracks includes receiving tag metadata associated with the respective audio tracks (“information relating to each of the audio objects” … “to be reproduced” in [0014], or 20 in Fig. 5 and side information in Fig. 6), and wherein the method further comprises applying the tag metadata in reproducing the audio tracks.
Regarding claim 5, Ojala shows M<N ([0010], arbitrary outputs means number of outputs can be smaller than number of input objects).
Regarding claim 6, Ojala shows multiple playback units at their locations, such as 5.1 ([0039]), to recreate the original sound scene with sound objects at respective locations, which correspond (https://www.collinsdictionary.com/us/dictionary/english/correspond: to be in agreement (with something)) to the sound objects at respective locations.
Regarding claim 10, Ojala shows real-time receiving (e.g., [0001], [0063]).
Regarding claim 13, Ojala shows a method of providing a remotely-sourced, live performance (Fig. 1, 2 or 6, [0001], [0063]), comprising
separately capturing audio tracks from respective sound sources at an originating location;
encoding the captured audio tracks (2);
transmitting the encoded audio tracks over a network to a listening venue (Fig. 2);
decoding the audio tracks of the respective sound sources at the listening venue (6); and
providing the decoded audio tracks to respective playback units at the listening venue for reproducing respective audio of the decoded audio tracks (outputs of 6).
Regarding claim 14, Ojala shows that reproducing the respective audio at the listening venue is performed in real time substantially simultaneously with capturing the audio tracks at the originating location ([0001], Fig. 2).
Regarding claim 16, Ojala shows  comprising transmitting tag metadata with the audio tracks, the tag metadata specifying at least one of:
(i) spatial locations of one or more sound sources; (ii) amplifier and/or speaker types through which the respective tracks are to be played back; or (iii) characteristics of microphones used to capture the sound sources ([0011], [0012], 20 in Fig. 5, side information and configuration information in Fig. 6.
Regarding claim 17, Ojala shows the tag meta specifying both audio and acoustic characteristics of a microphone (information of virtual listener coordinates and audio source configuration, [0057], [0038, [0040])
Regarding claim 18, Ojala shows multiple playback units at their locations, such as 5.1 ([0039]), to recreate the original sound scene with sound objects at respective locations, which correspond (https://www.collinsdictionary.com/us/dictionary/english/correspond: to be in agreement (with something)) to the sound objects at respective locations.
Regarding claim 19, Ojala shows the captured video (Fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ojala.
Regarding claims 7-9, Ojala fails to explicitly show the detail of loudspeakers. Ojala teaches general loudspeakers to be used for sound rendering of the captured audio. In a typical home setting, the placement of loudspeakers are reconfigurable depending on the furniture/object in the room (e.g., the location of the TV or sofa), the user’s preference (e.g., prefer to have one or more the loudspeakers not on the floor), or the size of the loudspeaker (e.g., heavy loudspeaker places on the floor, a small one mounts near the ceiling or places on a table). Furthermore, not all loudspeakers presented in the room must be used concurrently. The user can unplug the connection between the decoder and loudspeaker (e.g., for 2-channel reproduction using only 2 loudspeakers). All the criteria or examples mentioned before are well known knowledge or common sense to one skilled in the art. Ojala also clearly teaches that loudspeaker setting is not restricted by the number of objects ([0010]). The claimed features are user defined features that are subject to user’s preference, that is, the user can customize the number of loudspeakers being used and their placement relative to the locations of sound objects to be recreated at his/her home. Thus, it would have been obvious to one of ordinary skill in the art when practicing the teaching in Ojala, the user at the decoding end has the option of selecting the number of loudspeakers to be used and their placements in order to give user the flexibility based on his/her equipment and preference.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ojala in view of Tracey et al. (hereafter Tracey; US 20170098452 A1).
Regarding claims 3 and 4, Ojala fails to explicitly show what the tag metadata is being used for. As stated in Ojala, the recorded scene is being rendered ([0011]). To recreate the scene as close as the original scene, the spatial relationship between the sound objects, the listener and the environment in which the scene is recorded to have to be taken into consideration when the decoded dry sound signal representing each object is modified. Tracey is cited to show a more detailed decoding and rendering. As illustrated in Fig. 1 the metadata is being used to place the sound object at proper location in the sound field by specifying characteristics of a filter whose output driving a speaker ([0038], [0048], [0059]). Thus, it would have been obvious to one of ordinary skill in the art to modify Ojala in view of Tracey by incorporating a filter with parameter(s) defined by the tag metadata in order to render objects based on the attributes defined by metadata.
Claims 11, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ojala in view of Zhao (US 20220086216 A1).
Regarding claims 11, 12 and 20, Ojala fails to show downloading over the network. Ojala teaches a general process of the capturing audio objects and transmitting over the network (Fig. 2, e.g.). Zhao is cited here to show live recording and video shooting at a concert ([009]). The recorded file to cloud server in real time. The user at a remote location can download the recording based on his/her editing preference ([0050]). Thus, it would have been obvious to one of ordinary skill in the art to modify Ojala in view of Zhao by transmitting the recording to a cloud server in order to ensure that enough storage is provided to record a live performance and allow the local user to implement further editing through downloading.
Regarding claim 15, with the combination of Ojala and Zhao, multiple editors ([0050] in Zhao) can download the recorded file. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654